In a proceeding pursuant to CPLR article 75 to permanently stay arbitration of an uninsured motorist claim, the appeal is from an order of the Supreme Court, Nassau County (McCarty, J.), dated June 10, 2002, which granted the petition.
Ordered that the order is affirmed, with costs.
The Supreme Court properly permanently stayed the arbitration of the uninsured motorist claim based upon the expiration of the six-year statute of limitations applicable to arbitration of such claims (see CPLR 7502 [b]; 7503 [c]; Matter of Travelers Prop. Cas. Corp. v Lee, 283 AD2d 583 [2001]; Matter of Allstate Ins. Co. v Morrison, 267 AD2d 381 [1999]). Altman, J.P., Smith, McGinity and Cozier, JJ., concur.